1
                                                                JS-6
2
3
4
5
6
7
8
9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12   John A. Lorant, M.D., an individual,   Case No. 2:17-cv-1006 DSF (MRWx)
13                                          ASSIGNED FOR ALL PURPOSES TO
                   Plaintiff,
14                                          JUDGE DALE S. FISCHER
     v.
15                                          ORDER GRANTING STIPULATION
     Shriners Hospital For Children, and    TO DISMISS ENTIRE ACTION
16   DOES 1 to 10, inclusive,               WITH PREJUDICE [115]

17                                          FRCP Rule 41(a)(1)(A)(ii)
                   Defendants.
18                                          Pretrial Conference: May 6, 2019
19                                          Trial Date: Not Set
                                            Complaint Filed: January 6, 2017
20                                          (originally filed in Los Angeles Superior
                                            Court)
21
22
23
24
25
26
27
28
1
2                                           ORDER
3          The Court having considered the Stipulation of the Parties, and good cause
4    appearing therefore, it is hereby Ordered that this action is dismissed, in its entirety,
5    with prejudice. Except to the extent they have stipulated or agreed otherwise, Plaintiff
6    and Defendant shall each bear their own respective attorneys’ fees and costs of suit.
7
8
     Dated: March 28, 2019
9
                                                    HON. DALE S. FISCHER
10                                                  UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               1.
